William H. Rehnquist: submitted We'll hear argument next in Number oh oh eleven sixty-seven, Tahoe-Sierra Preservation Council versus The Tahoe Regional Planning Agenc- Mr. Berger. [Inaudible]
Michael M. Berger: Mr. Chief Justice, and may it please the Court. There are three important things that should be kept in mind while we're addressing the issue this morning. First, the Tahoe Regional Planning Agency totally prohibited a select group of individual landowners scattered around Lake Tahoe from making any use whatever of their land. These prohibitions were never designed as the kind of planning time-out touted by TRPA and its amici. Rather,
Michael M. Berger: they were amendments... Well, what about...
Sandra Day O'Connor: a temporary order that says, gee, we're required by State law to develop a plan and it's going to take us a few months and, pending that, you can't develop? Now, i- does that invoke immediately some um per se taking rule?
Michael M. Berger: It does if it's a flat prohibition of use, Your Honor,
Speaker: and if there is...
Sandra Day O'Connor: says, while we're developing this plan, which we think won't take long, you can't go ahead with your development?
Michael M. Berger: Justice O'Connor, I do believe that if it is a total prohibition on use, and there is no use being made of the property at the time, that it's part of the public project to have this freeze on use, and it's the public that ought to be paying for that project, not the individual landowners who are frozen out.
Anthony M. Kennedy: S- s- Suppose that and then we have to play with the facts a little bit, i- it's a hypothetical case, but that within a month from now the World Trade Center is ready to be constructed and New York says and the owner wants to rebuild highrises for office only, and the city says, wait a minute, this is so important to the whole city, we need a year to think about it, a year in addition to the usual zoning process.
Michael M. Berger: I think if they t- if they forbid the entire use of the property and don't allow any applications for use to be made, don't allow...
Speaker: the owner to do anything...
Michael M. Berger: I- If there is some reasonable, economically viable, productive use that can be made of the property at the time, then I don't believe we have a per se taking.
Anthony M. Kennedy: Well, I I guess my my my my question and I know you had a a more general introduction that we're interrupting, i- is is the use of a moratorium a st- a standard instrument of zoning policy, or is it very rare? I I couldn't find anything in the briefs on this.
Michael M. Berger: It has, I believe, become much more rare these days.
Antonin Scalia: Wh- i- wh- My impression is that that most of these mora- moratoriums, or moratoria, whatever they're called, would not would not be total.
Michael M. Berger: That's correct, Justice...
Speaker: Scalia, and I...
Michael M. Berger: I think that's the more typical kind of moratorium, and the kind that most of the amici on the a- agency's side have been talking about.
William H. Rehnquist: There was one Minnesota moratorium that was seemed somewhat like this that had been sustained by, I think the Minnesota appellate court.
Michael M. Berger: There was one, Your Honor, and I would submit that that court erred.
Speaker: And we  believe that...
Michael M. Berger: And we believe that that that simply is not an appropriate precedent for this Court...
Speaker: to follow.
Stephen G. Breyer: why is it I guess this is going to be your basic point.
Michael M. Berger: Because it's not the diminution in value that we're talking about here, Your Honor.
Speaker: that car for the year.
William H. Rehnquist: the respondent here had simply said, we're g- we're going to need your property for three years, and so we're going to take a leasehold interest for three years, the respondent would have had to compensate for that.
Michael M. Berger: Chief Justice, I couldn't agree with that more, and I believe that that is in fact what we're dealing with here.
Speaker: No, but...
David H. Souter: well you're it seems to me you're not dealing with that here, because in that hypothetical the person, the the third party in fact takes the property in the sense of using it for that party's own benefit.
Michael M. Berger: That's true, Justice Souter, but frankly I don't see the difference between them, because...
Speaker: the Government...
David H. Souter: the person taking in the one hypothetical gets a considerable personal value, I E, the use of a car, or the use of property for a period of time.
Michael M. Berger: Absolutely true, but th- this Court's jurisprudence has always examined cases like this from the impact on the property owner, not from what the the Government gains by the taking.
Speaker: Chamber of Commerce case a century ago.
David H. Souter: isn't your argument, and wasn't your answer to Justice Breyer's question in effect to invoke the kind of standard language which has come out of the Lucas case? In other words, it is preventing all use of the property, or all economically productive use of the property, and yet Lucas derived that phrase in a circumstance in which the denial of economic use was assumed to be permanent.
Michael M. Berger: Justice Souter, I believe that that distinction gets recognized at the valuation phase, not at the liability phase.
Speaker: fee interest.
David H. Souter: really saying is, if the I think, that if in in Justice Breyer's hypothetical there is a diminution in the value for this period of ten percent, that you've got to compensate for the full ten percent, and it seems to me that our cases are pretty clear in saying, that's not how you measure the compensation obligation.
Michael M. Berger: Actually, your cases in in in quite a number of different circumstances say that if you do take one important stick out of the bundle, you may have well have taken the...
Speaker: property in its entirety.
Michael M. Berger: except in First English, Your Honor, where this Court expressly said, and it examined all the cases, that temporary takings are constitutionally no different than permanent...
Speaker: takings.
David H. Souter: that that gets to the argument that the other side makes throughout here, that the assumption of that statement was that we had a taking in the first place, whereas the issue in this case is whether we do have a taking in the first place.
Michael M. Berger: Well, that's correct, and what we're talking about here is a deprivation of all use.
Speaker: for the Court to deal with here.
David H. Souter: use if you fit it into Lucas.
Speaker: You've got to do...
David H. Souter: that in order to get into First Eng-
Michael M. Berger: I I agree with that completely, but I think that that what we're dealing with, if if you examine the facts of the case, is that from the time that these ordinances were enacted in nineteen eighty-one until whatever end point you want to look at, there was a total deprivation of use.
Sandra Day O'Connor: Well, Mr. Berger, you may well have been able to prevail under the Penn Central approach, I assume, viewed in its entirety over this period of time, but that was waived.
Speaker: in that?
Michael M. Berger: present a Penn Central...
Speaker: case, that's correct.
Sandra Day O'Connor: pure and simple per se taking, as applied to, as it comes to us, what is it, a three year period?
Michael M. Berger: Well, th- there there was this three year period chopped out at the beginning of the...
Sandra Day O'Connor: And that's...
Speaker: what we're focused on...
Sandra Day O'Connor: here as the case actually comes to us?
Michael M. Berger: That appears to be what the Court is interested in, as the Court reframed the question.
Sandra Day O'Connor: Mhm.
John Paul Stevens: May I ask you this question, Mr. Berger? Just looking at temporary takings, and just looking at the liability stage as opposed to the the valuation stage, is there a distinction in your view between a regulatory taking and a physical taking?
Michael M. Berger: I don't believe so, Justice Stevens.
John Paul Stevens: So then in if your view course, the physical taking, even for ten minutes, would be a taking and there's no doubt about that.
Michael M. Berger: If there is a total prohibition of use...
Speaker: For ten...
Michael M. Berger: there is liability.
Speaker: Now...
Speaker: Berger...
Ruth Bader Ginsburg: can you can you reconcile the different approach that this Court has said goes for spatial segre- separation, like the air space in Penn Central, and time segregation? It seems to me that if the one if Penn Central is the regime for splitting off the air rights, it should also be the regime for splitting off a a discrete period of time.
Michael M. Berger: Your Honor, the this Court and other courts have always dealt with the the time value of property, if I may, differently than they have in in these spatial terms.
Speaker: with all interests, and they and it was...
Michael M. Berger: condemned, all of them would be entitled to compensation.
Speaker: But that's...
John Paul Stevens: physical takings cases.
Michael M. Berger: And this Court has said in First English that there is no difference constitutionally, Justice Stevens, between the physical takings and the regulatory...
Speaker: Suppose I...
Antonin Scalia: What do you what do you do about the fact that there is a a regulatory taking of of sorts whenever you have a permit system, let's say the normal zoning regime in which you cannot construct any any building on on your on your acreage without first applying and getting and getting the approval of the of the zoning agency?
Michael M. Berger: Justice...
Speaker: During that...
Antonin Scalia: period, there has been a total taking.
Michael M. Berger: Clearly you you cannot do anything until you've gotten the property approved, but it seems to me that there is a fundamental difference between a landowner working through a system whose end product is, at least theoretically and and probably very likely, the issuance of a permit to go ahead and develop something that is economically productive on that land as opposed to...
Speaker: being stuck in a system where you're for-
Sandra Day O'Connor: interval of time it meets your test.
Michael M. Berger: I don't believe so, Justice O'Connor,
Speaker: because...
Sandra Day O'Connor: sounds like.
Speaker: Now, what about...
Sandra Day O'Connor: your basic zoning law? I'm going to, as a city, limit the use of this property to one house per acre.
Michael M. Berger: No, Your Honor.
Sandra Day O'Connor: Well, there you're permanently deprived of the use of it for commercial purposes.
Michael M. Berger: Yes, Your Honor, but you are not totally deprived of the use of it.
Anthony M. Kennedy: But can we get back to the basic question that Justice Scalia asked, and and Justice O'Connor asked it as well.
Michael M. Berger: Because you are there in a process working toward the actual development of the process, of the property, pardon me, in contrast to being in a situation like these people are, where there is no process for development.
Speaker: There is instead the desire...
Anthony M. Kennedy: assume that the Tahoe Regional Planning Agency s- thought, in good faith, that there would be some development allowed, but they needed a year to think about it.
Michael M. Berger: B- the the difference is that in the second situation there is a conscious and total prohibition on use, and that's the purpose of the regulation, is to prohibit the use.
Anthony M. Kennedy: Well then,
Speaker: it seems to me you have to...
Anthony M. Kennedy: change your answer about the World Trade Center hypothetical, they say wh- there's going to be a very valuable use, we just don't know what it is, but we need a year to think about it, in addition to the normal zo- and you told me that that was a taking, but now your rationale seems to me to back away from that.
Michael M. Berger: If they are in a process where where there will be development at the end, then I believe that there is not an automatic per se taking, but it seems to me that what we're dealing with, if we've got a total use prohibition, we do have a taking.
Speaker: It's a  question of time.
John Paul Stevens: the temporary taking i- is whether the temporary interference is a taking or not depends on what's going to happen after the temporary period expires, because in one situation you think, well, they know they're going to get something valua- out of it, in the other they don't, but that that means that the test for the temporary period turns entirely on an evaluation of the future.
Michael M. Berger: Well, if I made it sound that way, Justice Stevens, I I apologize.
Speaker: the future...
John Paul Stevens: they're doing it just for the sole purpose of blocking the use.
Speaker: Don't they...
John Paul Stevens: have some ultimate goal in sight here?
Michael M. Berger: Sometimes they may.
John Paul Stevens: But your your p- you rest on the hypothesis that they are just interested in a total blockage for a temporary period of time, they don't care what happens later.
Michael M. Berger: But that is the fact that we're dealing with.
Speaker: We're dealing with...
John Paul Stevens: interest in protecting the lake?
Michael M. Berger: We have no question about their ability to protect the lake.
David H. Souter: But it seems to me in effect and maybe this is a variant on Justice Stevens' question that you're saying, what's really wrong here is that this is not done in good faith, that this is not done, let's say, in in the in the case of the the period of time necessary to get permits, with with an actual development in mind.
Michael M. Berger: Oh, I don't think it needs to.
William H. Rehnquist: And your argument in effect contrasts that with an existing permit system whereby if you comply with certain requirements you will ultimately end up with a permit, the purpose of which is to make sure you do comply with the requirements.
Michael M. Berger: Exactly, Chief...
Speaker: Justice.
Antonin Scalia: I mean, in in the one case the the regulating agency has said, you can't do anything with your land while we're thinking about the scheme we're going to adopt, and in the other case the agency has said, just as categorically, you can't do anything with your land while we consider your application.
Michael M. Berger: Justice Scalia, in a sense that is certainly true, but in the case of the the processing of a permit application, we know that there is permitted use.
Antonin Scalia: Not not d- not during the pendency.
Speaker: while the...
Antonin Scalia: application is pending.
Michael M. Berger: The the regulations of the agency say that for this property there is permitted use.
Sandra Day O'Connor: Under your theory it would seem that i- it suppose that a building i- catches fire and is substantially destroyed by fire, and the fire department comes, and the police department, and they block it off for a period of time, no use while this is investigated, none, property owner can do nothing, can't enter it, you're out of there.
Michael M. Berger: I don't think at that point, Your Honor,
Speaker: But it fits squarely...
Sandra Day O'Connor: within your argument.
Michael M. Berger: No, I think that in that case, Your Honor, you would at least be en- entitled to perhaps some nuisance examination.
Speaker: circumstances...
John Paul Stevens: the question whether there's a taking turn on the the nature of the motive of the the b- b- b- underlying the regulation or the prohibition, and I thought your position was, regardless of the good faith and the great public interest in doing it, the the State has to pay when it does this.
Michael M. Berger: Your Honor, I think we all have to live with what this Court called the nuisance exception when it decided the Lucas case, and that there are some things that the Government can do that prohibit all use that are not compensable.
Stephen G. Breyer: Are you satisfied with the standard that says, every Government regulation is a candidate for a taking, just as every speech act is a First Amendment candidate, but it's actually a taking in this area only when the the impact of the Government regulation is not part of a reasonable process looking towards a reasonable form of regulated develop-?
Michael M. Berger: I think I could accept...
Speaker: that, Justice Breyer.
Stephen G. Breyer: they're going to say they win, because they're going to say, of course, this was an effort, reasonably, to regulate Lake Tahoe over a period of time.
Michael M. Berger: Oh, I would I would disagree with that characterization.
Speaker: Cer- certainly they...
Anthony M. Kennedy: calculation, and that's the Penn Central aspect rather than the more categorical approach that you're urging upon us, I should think.
Michael M. Berger: Your Honor, if if they had come up with a a nuanced, subtle regulation that had something to it other than the meat ax approach that the agency took in this case, I think you would have a Penn Central type analysis, but what we've got in this case i- is not anything subtle at all.
Speaker: What is the...
Sandra Day O'Connor: status today? What is it, twenty-two years later?
Michael M. Berger: We're twenty-two years...
Speaker: later.
Sandra Day O'Connor: what's the status today of the properties affected by this suit?
Michael M. Berger: The clients that I represent are still, for the most part, unable to do anything.
Sandra Day O'Connor: Well, is it your position that all of the properties involved in this petition are, today, still totally deprived of any use whatever?
Michael M. Berger: I believe, Justice O'Connor, there may be a handful of them that under the nineteen eighty-seven plan, and the regulations that came under that in nineteen eighty-nine, were finally released and allowed to do something, but it's only a small number, and for the most part these l- these properties are still unused and unusable.
Speaker: Is it, is it your...
Sandra Day O'Connor: position that the application of the Penn Central approach would not result in appropriate compensation determinations at the end of the day?
Michael M. Berger: I don't know that, Your Honor.
Speaker: May I just ask this...
John Paul Stevens: one question? With regard to those who have subsequently been permitted to develop their land, it's your view that you're nevertheless entitled to a t- takings compensation for the period in which the moratorium was in effect?
Michael M. Berger: Yes Justice Stevens, that's true.
William H. Rehnquist: Very well, Mr. Berger.
John G. Roberts, Jr.: Thank you, Mr. Chief Justice, and may it please the Court: Petitioners' only takings claim before the court of appeals and his only their only takings claim before this Court is a facial per se claim.
William H. Rehnquist: Mr. Roberts, you you describe it as a bold claim.
John G. Roberts, Jr.: In...
Speaker: Would it be still bold?
John G. Roberts, Jr.: i- On the facial aspect I think so, Your Honor.
Antonin Scalia: Well, you could do a Penn Central you could've done Penn Central in Lucas.
John G. Roberts, Jr.: This Court said that Lucas applied only in the rare circumstance, of a total ban on economically productive use.
Antonin Scalia: Suppose I take a three year I take a three year leasehold, right.
John G. Roberts, Jr.: Ye- yeah...
Speaker: that if...
Antonin Scalia: We do a Penn Central analysis of...
Speaker: Oh,
John G. Roberts, Jr.: no.
Speaker: and compensation is due.
Anthony M. Kennedy: suppose in this case that one of these lot owners leased the property to someone who's going to put a mobile home on it for a year, the moratorium comes in effect, w- assume the mobile home can't be used, is that a taking of the leasehold, of the of the of the of the lessee's...
Speaker: No.
John G. Roberts, Jr.: No.
Speaker: the property...
John G. Roberts, Jr.: interest and to so that it corresponds to the extent of the regulation...
Speaker: and then say...
Anthony M. Kennedy: taking it from the lessee? That's all he's got.
John G. Roberts, Jr.: Well, n- the the the right at issue here is the right to build residences, to develop...
Speaker: the property.
Anthony M. Kennedy: that it applies to a mobile home and the guy leases for the the lot for a year, and that and TRPA says you you can't put the mobile home on there for a year.
John G. Roberts, Jr.: Un- i- it would it would first of all be under the Penn Central analysis, and the economic...
Speaker: Why, if it's a total taking?
William H. Rehnquist: General Motors certainly didn't do Penn Central.
John G. Roberts, Jr.: No, b- but the the other th- the distinction is is one the one this Court talked about in Loretto, between i- you mentioned the World War two condemnation cases.
Anthony M. Kennedy: I'm still not sure of your your answer.
John G. Roberts, Jr.: i- b- because you're you're starting out with a property presumably the regulation applies to the property generally, and it just so happens that this one parcel is been s- been severed out into a leasehold, and i- in doing that, tha- i- th- i- yo- that is a qu- qu- question that has to be addressed before you get to the ana- analysis, should you sever out the affected property interest...
Speaker: to a leasehold?
William H. Rehnquist: could've made that same argument in General Motors, and I think the Government did, that you shouldn't just treat it as a leasehold, you've got to evaluate the whole property.
John G. Roberts, Jr.: But if the if this Court is in its past takings cases, when it's been presented with a regulation that applies to a discrete property interest, it hasn't said, well, let's redefine the effective property interests to that.
Speaker: regulation in Lucas did.
Anthony M. Kennedy: to make it clear, in my hypothetical, I know it didn't happen, but in my hypothetical, no recovery because?
John G. Roberts, Jr.: No, I I'm not sure it's no recovery, but I I am sure that it's still evaluated under Penn Central...
Speaker: But Mr. Roberts,
David H. Souter: if you evaluate it under Penn Central, would it be legitimate to evaluate it this way.
Speaker: Well...
David H. Souter: the the lessee would probably come out okay against a different party.
Speaker: work?
John G. Roberts, Jr.: the impact of regulation would have been something that would be addressed in the in the lease agreement itself.
Speaker: Yeah.
John G. Roberts, Jr.: they're leasing it to to build a mobile home, it turns out they can't, wh- who bears the responsibility for that, again m- matter between the lessor and the lessee.
Speaker: Well, but doesn't he, oh...
Sandra Day O'Connor: in light of what's happened, we know it's been twenty-two years, and presumably i- many of these properties will never be allowed to be developed.
John G. Roberts, Jr.: Well fir-
Sandra Day O'Connor: Is there no end in sight? I- i- Can we not look at it as a taking?
John G. Roberts, Jr.: First, Your Honor, my understanding of the record is quite different from my brother's.
Ruth Bader Ginsburg: When you say sold, do you mean the bar- at the bargain price that Mr. Berger referred to, sold to to...
John G. Roberts, Jr.: Sold to typically to the Government buy-out agencies, I wouldn't say at a bargain price.
Antonin Scalia: Sold to the Government agencies who will do with it just exactly what is achieved by the Government's not taking possession of it, that is, nothing.
Speaker: Well it's the dis-
Antonin Scalia: that wants to assure that the land lies fallow.
Speaker: condemn the land? It doesn't have to.
John G. Roberts, Jr.: here.
Speaker: with the land.
Stephen G. Breyer: prove that? Would he what about the one third who could never build?
John G. Roberts, Jr.: Well...
Speaker: What happens...
Stephen G. Breyer: to them? Wha- what is your view of the correct thing he should have done? Is a person who never is allowed to build, and never can use the property at all, simply out of luck,
John G. Roberts, Jr.: Well if...
Speaker: if what they say is...
Stephen G. Breyer: we're having a ten year, a a a thirty year proce- procedure of of of three year moratoriums, ten at a time or something like that? H- h- how is it supposed to work, in your opinion?
John G. Roberts, Jr.: Well, the first thing I'd say is, you bring an as-applied claim and not a facial claim.
Speaker: How dow does an as...
Antonin Scalia: applied challenge go? What what if you if you make an as-applied challenge.
Speaker: If the as...
John G. Roberts, Jr.: as-applied challenge is to the temporary moratorium?
Antonin Scalia: Yes.
John G. Roberts, Jr.: Well, you go through the Penn Central factors, and if it's taking too long, that's certainly something pertinent on the character of the Government action.
Speaker: courts have looked to.
Antonin Scalia: it goes beyond Penn Central if you're no if it is no longer an honest moratorium to decide what you're what you're going to do with the land, then you're out of Penn Central.
Speaker: Four of those...
Antonin Scalia: years is just is is just prohibiting me from using my land with no other governmental purpose in mind except the prohibition.
John G. Roberts, Jr.: And that's one of the things that they would have to show.
Antonin Scalia: But...
John G. Roberts, Jr.: [Inaudible]
Antonin Scalia: you acknowledge that that that if, in an as-applied challenge, there's a showing that the agency does not need three years or five years or whatever, that the thing could reasonably have been done in one year, everything beyond the one year is then a taking?
John G. Roberts, Jr.: No.
Speaker: Why?
John G. Roberts, Jr.: The other factors include the impact on the property.
William H. Rehnquist: Well, wh- wh- what if l- let's take a hypothesis where the moratorium is ten years.
John G. Roberts, Jr.: Well, even the court of appeals recognized that the moratorium is long enough so that the present value of the uses that might be allowed is de minimis, then perhaps the categorical rule would apply, and ten years seems like it's going to be too long for the Government to figure out and carry out its responsibilities and planning, but I wouldn't say that we try to find a point at time i- at which suddenly we shift from the accepted Penn Central analysis to the Lucas...
Speaker: per se analysis.
William H. Rehnquist: agree that shift has to take place somewhere along the continuum of...
Speaker: time.
John G. Roberts, Jr.: what I'm saying is at some point calling something a temporary moratorium is a misuse of the label.
Speaker: ultimately adopted.
Antonin Scalia: depends on on how on how much any prospective buyer would believe that the temporary ban is really temporary,
Speaker: or how much...
Antonin Scalia: they believe that it's going to be strung out and extended, and and if worst comes to worse, and the Government can't pick it up at at bargain prices it will pay compensation and and and to get rid of the land.
John G. Roberts, Jr.: And that's like the petitioners' effort to link their lost challenges to the permanent land use plan to their challenge to the temporary moratorium.
Speaker: The district court...
John Paul Stevens: Excuse me.
Speaker: answer?
John G. Roberts, Jr.: going to say that the district court in this case specifically found that the agency acted in good faith throughout, so the idea that the temporary moratorium to allow planning to take place was some kind of a sham for a permanent rol-
Speaker: [Inaudible]
Sandra Day O'Connor: found there was a total deprivation of use for X amount of time.
John G. Roberts, Jr.: Only looked at from that period.
Speaker: Mr. Roberts,
John Paul Stevens: in answer to one of Justice O'Connor's questions about a hypothetical fire damage case Mr. Berger referred to the nuisance exception as possibly taking taking the case out of the whole takings area.
John G. Roberts, Jr.: Well, we raised the claim before the court of appeals that one reason there was no taking, even if Lucas applied, was because of the nuisance exception.
Speaker: I see.
Ruth Bader Ginsburg: And so the district court said there wasn't that a nuisance hadn't been made out.
John G. Roberts, Jr.: That that's right, and we appealed that, and the the court of appeals didn't find...
Speaker: And what was your argument to the...
William H. Rehnquist: court of appeals, that this was a nuisance exception?
John G. Roberts, Jr.: That given the impact on the lake of development, that it fell within the California and Nevada nuisance requirements.
William H. Rehnquist: That it all should be a park kind of...
John G. Roberts, Jr.: Not that it should all be a park, but that further development would threaten serious and, in fact, irreparable harm to the lake.
Stephen G. Breyer: Well phrased that way it's, i-, phrased that way, it's quite clearly in your favor, but I think they're seeing this as a group of landowners thinking from the beginning, whatever the justification for this, and the justification is excellent, saving Lake Tahoe, it's going to end up that we won't be able to use our land for anything, and we c- t- been able to tell you that from day one, so we brought a case right off the bat because we knew that was going to happen, and then year after year went by where people told us, maybe you'll be able to build, maybe you won't, which really wasn't so, we knew we wouldn't, and then it ended up that we couldn't, all right.
John G. Roberts, Jr.: Well, first of all they waited until the eighty-four plan took effect to file their lawsuit.
Antonin Scalia: So do do you agree that a a temporary moratorium that ripens into a permanent ban is a taking? I mean, you know, let's let's assume that I sold I sold the property during the temporary moratorium which later ripens into a total ban,
John G. Roberts, Jr.: No the...
Antonin Scalia: and and and I I claim that I should have been compensated for those three years that I owned the property without any inabi- a- any ability to do it to it does that...
John G. Roberts, Jr.: I think...
Antonin Scalia: constitute a taking?
John G. Roberts, Jr.: the period in which the agency's justification is, we need a time-out to undertake planning so that we're not locking the barn door after the horse escapes, should be evaluated separately from the period in which the agency says, this is the land use plan, and if you've got a gripe with us you can challenge that.
David H. Souter: Okay, let's assume that they are analyzed separately, and it is found that for the the period Justice Scalia is talking about the Government really was not acting in good faith.
John G. Roberts, Jr.: Oh, certainly,
Speaker: yes.
John G. Roberts, Jr.: I, Yes.
David H. Souter: So it's a it's a question basically of good faith and intent...
Speaker: And here the...
David H. Souter: understanding what they're doing.
John G. Roberts, Jr.: The district court at petition appendix page sixty-nine said the agency acted in complete good faith, and completed its responsibilities as sw- as quickly as could be expected.
Anthony M. Kennedy: May I ask you I see you're wha- wha- if if the court of appeals opinion is just simply affirmed as is, i- weren't we wasting our time in First English?
John G. Roberts, Jr.: Oh, no.
Anthony M. Kennedy: ye- yes, but u- u- i- as a- a- assume the court of appeals opinion is the law.
John G. Roberts, Jr.: Well, that's that's what the California State courts determined on remand when they were...
Speaker: No, no,
Anthony M. Kennedy: just j- j- just talk about a Federal law.
John G. Roberts, Jr.: Oh, no, no, i- not at all.
William H. Rehnquist: Thank you, Mr. Roberts.
John G. Roberts, Jr.: Thank...
Speaker: you, Your Honor.
William H. Rehnquist: Olson, we'll hear from you.
Speaker: Mr. Chief Justice, and may it please the Court, The colloquy so far today seems to me to illustrate the wisdom of Justice O'Connor's comment in her concurring opinion in Palazzolo case last last June that the Court should avoid per se rules in the area of regulatory takings.
William H. Rehnquist: I don't...
Speaker: understand, I don't understand...
William H. Rehnquist: it that way, General Olson.
Speaker: It seems to me that's a very difficult distinction for him to make, because it requires an analysis of the nature of the Government's interest in each particular permitting process.
William H. Rehnquist: I don't think that's necessarily true.
Speaker: Well, wh- what we would submit is that the that zoning permitting process is part of the background principles of land use, and land regulation, just as temporary moratoria h- have always been, that that when there's a rezoning process, a process referred to in the F- by this court in the First English case, that process may have to come to a halt.
Speaker: solved.
Antonin Scalia: Well, that's extraordinary.
Speaker: to just say,
Antonin Scalia: you know, a time out, nobody does anything with this land.
Speaker: It it may be unusual, but it is not so rare.
Antonin Scalia: Two cases, as I recall, that that involved two...
Speaker: total,
Speaker: first one that they refer to is they aid the preparation of a comprehensive plan by precluding developers from obtaining permits that conflict with the plan being drafted.
Speaker: instead...
Antonin Scalia: because they couldn't use their property at all at all.
Speaker: They couldn't use their property at all as far as this case was concerned, and the question presented in this case, for a limited period of time while a Government agency was acting to address the problem that they acknowledge, because they acknowledge that continued development along the lines that was occurring at the time this moratorium was adopted was degrading the lake and destroying their...
Speaker: prop-
Antonin Scalia: fine, and that's a general social problem for which the entire society should pay.
Speaker: Well...
Antonin Scalia: indeed, you do need that time to figure out what to do with the lake, why should some individuals bear the burden of that necessary pause to consider what to do?
Speaker: It's it's I submit it's the teaching of this Court that not every delay, not every intrusion on the use of property, not every incursion on property rights constitutes a taking under the Fifth...
Speaker: Amendment.
Antonin Scalia: that, but these aren't the only people who are using Lake Tahoe.
Speaker: Well,
Speaker: Justice...
Antonin Scalia: they're saying, since we need time to think about this, we are preventing total, total, all the use of of your land for three years.
Speaker: Well...
Antonin Scalia: I I don't see that it it seems to me fair that that these people should bear the whole brunt of th- of of the mora-
Speaker: They haven't established that they have i- bore the whole brunt.
William H. Rehnquist: They've certainly established a common situation.
Speaker: Because i- if the use of that property, as they acknowledge, would have destroyed the very property rights that they were they're here seeking to vindicate, and what we're saying is that in many different situations the Government might have lots of reasons, local governments, State governments, Federal Governments, to cause a pause in the development.
Antonin Scalia: I I agree with that, and that's...
Speaker: what worries...
Speaker: right...
Speaker: That's exactly what worries...
Speaker: why this Court in the Penn Central case gave an opportunity to use a reasoned decisionmaking to solve the problem, to find out how far is too far.
Speaker: place...
William H. Rehnquist: no no one is challenging their authority in the sense of acting for the Government, but the fact that they were instructed to do it by Congress doesn't make it any more or any less of a taking.
Speaker: Well, I understand that, Mr. Chief Justice, but what I'm saying is that the the Government agencies that looked at this problem decided that it had to be d- d- d- d- s- solved in a global way.
John Paul Stevens: May I ask, di- as do you understand your opponent to be arguing that a curfew would be a taking?
Speaker: A taking well, a curfew a wi-
Speaker: [Inaudible]
John Paul Stevens: I remember th- in in Honolulu during the war you couldn't go out after certain hours of the night, and so the property was totally useless from when when the curfew would that be a taking under...
Speaker: I'd I'd I think that they're arguing that any momentary suspension of the use of property would be a taking.
John Paul Stevens: So it would be.
William H. Rehnquist: Thirteenth Amendment.
Michael M. Berger: Thank you, Your Honor.
Speaker: But it also said we merely hold...
Ruth Bader Ginsburg: this is from First English, stating the holding.
Michael M. Berger: Absolutely, Justice Ginsburg, that is true, and but what the Court said in First English was that they were limiting, you were limiting the case to what you called the facts presented in that case, and the facts presented in that case were a temporary moratorium for about the same length of time as the one that we're dealing with here, which froze all use of that property and, in fact, in my belief had a better justification for it, because it had a health and safety justification, which this one doesn't.
Speaker: poorer, I think...
Ruth Bader Ginsburg: question was not resolved on on on appeal.
Michael M. Berger: That's correct, the court of appeals did not deal with that question, only the district court did, and its analysis is there for you to look at.
William H. Rehnquist: Thank you, Mr. Berger.
The Marshal: The honorable court is now adjourned until tomorrow at ten o'clock.